

	

		III

		109th CONGRESS

		1st Session

		S. RES. 257

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2005

			Mr. Burr (for himself

			 and Mr. Salazar) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the spirit of Jacob Mock Doub

		  and many young people who have contributed to encouraging youth to be

		  physically active and fit, and expressing support for National Take a

		  Kid Mountain Biking Day.

	

	

		Whereas according to the Centers for Disease Control and

			 Prevention, obesity rates have nearly tripled in adolescents in the United

			 States since 1980;

		Whereas overweight adolescents have a 70 percent chance of

			 becoming overweight or obese adults;

		Whereas research conducted by the National Institutes of

			 Health indicates that, while genetics do play a role in childhood obesity, the

			 large increase in childhood obesity rates over the past few decades can be

			 traced to overeating and lack of sufficient exercise;

		Whereas the Surgeon General and the President’s Council on

			 Physical Fitness and Sports recommend regular physical activity, including

			 bicycling, for the prevention of overweight and obesity;

		Whereas Jacob Mock Jack Doub, born July 11,

			 1985, was actively involved in encouraging others, especially children, to ride

			 bicycles and was an active youth who was introduced to mountain biking at the

			 age of 11 near Grandfather Mountain, North Carolina, and quickly became a

			 talented cyclist;

		Whereas Jack Doub died unexpectedly from complications

			 related to a bicycling injury on October 21, 2002;

		Whereas Jack Doub’s family and friends have joined, in

			 association with the International Mountain Bicycling Association, to honor

			 Jack Doub’s spirit and love of bicycling by establishing the Jack Doub Memorial

			 Fund to promote and encourage children of all ages to learn to ride and lead a

			 physically active lifestyle;

		Whereas the International Mountain Bicycling Association’s

			 worldwide network, which is based in Boulder, Colorado, includes 32,000

			 individual members, more than 450 bicycle clubs, 140 corporate partners, and

			 240 bicycle retailer members, who coordinate more than 1,000,000 volunteer

			 trail work hours each year and have built more than 5,000 miles of new

			 trails;

		Whereas the International Mountain Bicycling Association

			 has encouraged low-impact riding and volunteer trail work participation since

			 1988; and

		Whereas National Take a Kid Mountain Biking

			 Day was established in honor of Jack Doub in 2004 by the International

			 Mountain Bicycling Association, and is celebrated on the first Saturday in

			 October of each year: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes—

				(A)the health risks

			 associated with childhood obesity;

				(B)the spirit of

			 Jacob Mock “Jack” Doub and so many others who have been actively promoting

			 physical activity to combat childhood obesity; and

				(C)Jack Doub’s

			 contribution to encouraging youth of all ages to be physically active and fit,

			 especially through bicycling;

				(2)supports the

			 goals and ideals of National Take a Kid Mountain Biking Day,

			 which was established in honor of Jack Doub in 2004 by the International

			 Mountain Bicycling Association, and is celebrated on the first Saturday in

			 October of each year; and

			(3)encourages

			 parents, schools, civic organizations, and students to support the

			 International Mountain Bicycling Association’s National Take a Kid

			 Mountain Biking Day to promote increased physical activity among youth

			 in the United States.

			

